PER CURIAM:
Claimant brought this action to recover for damages to his 1985 pickup truck, which occurred on February 23, 1988, between 5:00 and 6:00 p.m., in Logan County. It is *181stipulated that the amount of damages is $500.00, which represents claimant’s deductible on his insurance policy.
Claimant’s employee, Billie Ruth Farley, was operating claimant’s pickup truck when the vehicle went over a large metal plate covering a hole on a bridge owned and maintained by respondent. The metal plate rolled under the truck causing damage to the left front tire, the wheel, and the front axle. She was unable to drive the truck around the metal plate as there was other traffic on the bridge.
Respondent’s Logan County Maintenance Supervisor, Hobert L. Adkins, testified that a four by four piece of steel, weighing in excess of 500 pounds, was placed over the hole on the bridge at approximately 2:00 p.m., on the date of this accident. The plate was laid directly over the whole which is the normal procedure.
Ms. Farley was not negligent in driving claimant’s pickup truck over the steel plate which had been placed on the bridge. Respondent did not take any action to secure the plate, and, although this may be the normal procedure, the respondent is liable for damages which plates of this nature may do to vehicles if the plate raises up from the road surface and strikes a vehicle.
Accordingly, the Court is of the opinion to and does make an award in the amount of $500.00 to claimant for damages to his pickup truck.
Award of $500.00.